Exhibit 4.2 The Merrill Lynch FuturesAccessSM U.S. InvestorsThe Merrill Lynch FuturesAccessSM Program to Access Managed Futures Funds Subscription and Exchange Agreement SIGNATURE REQUIRED Merrill Lynch Alternative Investments LLCAugust 2007 Princeton Corporate Campus 800 Scudders Mill Road Section2G Plainsboro, New Jersey 08536 (866) MER-ALTS (866) 637-2587 Merrill Lynch, Pierce, Fenner & Smith Incorporated Selling Agent Offerree Label Here THE FUTURESACCESS FUNDS AVAILABLE THROUGH THE MERRILL LYNCH FUTURESACCESSSM PROGRAM ARE SPECULATIVE INVESTMENTS.THE UNITS ARE ONLY SUITABLE FOR A LIMITED PORTION OF THE RISK SEGMENT OF A PORTFOLIO. THESE ARE SPECULATIVE SECURITIES A COMPLETED SUBSCRIPTION AND EXCHANGE AGREEMENT SIGNATURE PAGE (ATTACHED HERETO) MUST BE DELIVERED TO YOUR FINANCIAL ADVISOR. IF YOU HAVE ANY QUESTIONS ABOUT HOW TO COMPLETE THE SUBSCRIPTION AND EXCHANGE AGREEMENT SIGNATURE PAGE, PLEASE CONTACT YOUR MERRILL LYNCH FINANCIAL ADVISOR OR A REPRESENTATIVE OF MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC AT (866) MER-ALTS; (866) 637-2587. ONLY PERSONS WHO ARE U.S. INVESTORS WHICH ARE “ACCREDITED INVESTORS” MAY INVEST IN THE UNITS. THE MERRILL LYNCH FUTURESACCESSSM PROGRAM to access SINGLE-ADVISOR MANAGED FUTURES FUNDS FUTURESACCESS PROGRAM SUBSCRIPTION AND EXCHANGE AGREEMENT For Use by U.S. Investors How to Invest in FuturesAccess General Merrill Lynch Alternative Investments LLC (“MLAI”) has attempted to minimize the paperwork normally associated with investors (“Investors”) participating in private placements in general and in the Merrill Lynch Futures AccessSM Program (“FuturesAccess”) in particular.All information which Investors must complete is included in the Signature Page attached to this FuturesAccess Program Subscription and Exchange Agreement (“Subscription Agreement”).Acceptance of your Subscription Agreement entitles you to participate in any fund included in FuturesAccess (a “FuturesAccess Fund”), including any new FuturesAccess Funds added in the future (subject to availability). Investors participating in the FuturesAccess Funds through both taxable and tax-exempt accounts must submit separate Signature Pages for each such account (unless their Financial Advisor informs them otherwise). Investors must submit a new Signature Page each time they wish to invest in or exchange into a FuturesAccess Fund. Only the detachable Signature Page attached hereto must be submitted to your Financial Advisor, not the full Subscription Agreement.Your Financial Advisor must countersign your Signature Page.Please give the Signature Page to your Financial Advisor to send to MLAI. If you have any questions as to how to complete the Signature Page or need additional Subscription Agreements or Signature Pages, please contact your Financial Advisor or: Merrill Lynch Alternative Investments LLC Princeton Corporate Campus 800 Scudders Mill Road Section2G Plainsboro, New Jersey 08536 (866) MER-ALTS; (866) 637-2587 Steps to Investing 1. Read and carefully review the Confidential Program Disclosure Document, which is comprised of the Part One (A)Confidential Program Document:FuturesAccess Program General Information, Part Two Confidential Program Disclosure Document:Statement of Additional Information and Part One (B)Confidential Program Disclosure Document:Trading Advisor Information (collectively referred to as the “Confidential Program Disclosure Document”) relating to the FuturesAccess Fund into which you are considering investing or exchanging.Capitalized terms used herein but not defined shall have the meanings assigned to them in the Confidential Program Disclosure Document. U.S. Investors FuturesAccess Program Subscription and Exchange Agreement S-1 2. Read and carefully review this Subscription Agreement and the Signature Page attached hereto. 3. Consult with your Financial Advisor as to which of the FuturesAccess Funds (if any) are suitable for your portfolio. 4. Complete and detach the Signature Page providing the information requested and indicating the specific FuturesAccess Fund(s) you have selected. 5. Give the completed Signature Page to your Financial Advisor.Your Financial Advisor will review and countersign the Signature Page and forward it to MLAI. 6. To invest in or exchange among FuturesAccess Funds, you must submit a completed Signature Page to your Financial Advisor no less than 10 days prior to the effective month-end of your investment of exchange.All subscriptions into and exchanges among FuturesAccess Funds are subject to the availability of the applicable FuturesAccess Fund(s) and to acceptance by MLAI. 7. Your Merrill Lynch Account will be debited on or about each monthly closing date in the amount of your subscription, which will be invested directly in the FuturesAccess Fund(s).No interest will be payable with respect to any such subscriptions. 8. Your Financial Advisor will inform you when your Merrill Lynch Account will be debited in the amount of your investment, as well as the date when any exchange will be effective. The subscriber (“Subscriber”) may invest in FuturesAccess through taxable accounts as well as through individual retirement accounts (“IRAs”) and other tax-exempt accounts.Investments by the Subscriber and by related tax-exempt as well as taxable accounts (including certain investments for the benefit of immediate family members of the Subscriber) may be combined for purposes of meeting FuturesAccess minimums (see “Offering Procedures – Classes of Units” in the Part One (A)Confidential Program Disclosure Document:FuturesAccess Program General Information).A separate Signature Page must be completed for each such account.If any of the accounts listed on the Signature Page include plans subject to Section4975 of the Internal Revenue Code of 1986, as amended (the “Code”), such as IRAs, or plans that are subject to the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), the Subscriber must represent on the Signature Page that the aggregation of such plans with other accounts for any purpose relating to FuturesAccess or the Merrill Lynch HedgeAccess® Program (“HedgeAccess”) does not result in an act of self-dealing under the prohibited transaction provisions of Section4975 of the Code or Section406 of ERISA. The Subscriber should complete the “Related Accounts” section of the Signature Page if the Subscriber wishes to combine related accounts. U.S. Investors FuturesAccess Program Subscription and Exchange Agreement S-2 Multiple Classes of Units Four Classes of Units are generally offered by the FuturesAccess Funds:ClassA, ClassC, ClassI and ClassD. Each Classis subject to a different fee structure, and ClassI and ClassD are subject to certain eligibility requirements.The Units of the Trend-Following Fund currently are not divided into Classes. Subscribers may choose between ClassA Units (upfront sales commission; lower ongoing Sponsor Fees) and ClassC Units (no upfront sales commission; higher ongoing Sponsor Fees).There is no minimum “Program Investment” (defined below) required to invest in ClassA or ClassC Units (other than the $10,000 minimum subscription amount required to invest in a particular FuturesAccess Fund or FuturesAccess overall). If a Subscriber instructs MLAI to combine subscriptions or investments involving any plan subject to Section4975 of the Code or the provisions of ERISA, the Subscriber is deemed to represent that the aggregation of such plans with other accounts for any purpose relating to FuturesAccess or HedgeAccess does not result in an act of self-dealing under the prohibited transaction provisions of Section4975 of the Code or Section406 of ERISA. Prior to April1, 2006, an Investor’s class eligibility was determined based on such Investor’s aggregate subscriptions (excluding exchanges) in FuturesAccess overall as well as, in the case of ClassD Units, aggregate subscriptions (including exchanges) into a particular FuturesAccess Fund, and redemptions were not netted against subscriptions for purposes of determining ClassI and ClassD eligibility.Effective April1, 2006, an Investor’s ClassI and ClassD eligibility is determined not on the basis of aggregate subscriptions, but on the basis of an Investor’s total FuturesAccess Investment in FuturesAccess overall as well as, in the case of ClassD Units, a particular FuturesAccess Fund, and an Investor’s redemptions will effectively be netted against such Investor’s subscriptions for purposes of determining ClassI and ClassD eligibility. An Investor’s “FuturesAccess Investment,” determined as of the beginning of each month, equals the greater of: · the market value of an Investor’s outstanding Units in FuturesAccess (or a particular FuturesAccess Fund, as applicable) based on the most recently available Net Asset Values, plus pending subscriptions; or · an Investor’s net subscriptions to FuturesAccess overall (or a particular FuturesAccess Fund, as applicable).Net subscriptions means an Investor’s aggregate subscriptions less aggregate redemptions (not including pending redemptions). Except for purposes of determining ClassD eligibility in a particular FuturesAccess Fund, the purchase and sale of Units in an exchange offset each other and have no effect on the amount of an Investor’s net subscriptions to FuturesAccess overall. FuturesAccess Investments attributable to certain related accounts may be combined for purposes of determining an Investor’s ClassI and ClassD eligibility.In addition, Investors who participate in HedgeAccess (private investment funds that primarily trade securities rather than futures and forward contracts) are permitted to aggregate their investments in FuturesAccess and HedgeAccess for purposes of determining such Investors’ ClassI and ClassD eligibility, as well as determining sales commissions applicable to their purchases of ClassA Units. There is no minimum FuturesAccess Investment required to invest in ClassA or ClassC Units (other than the $10,000 minimum investment in any FuturesAccess Fund). U.S. Investors FuturesAccess Program Subscription and Exchange Agreement S-3 New Investors whose initial subscription equals or exceeds $5,000,000 will be issued ClassI Units, where available, in each FuturesAccess Fund in which they invest.If an existing Investor whose FuturesAccess Investment is less than $5,000,000 makes an additional subscription which causes such Investor’s FuturesAccess Investment to equal or exceed $5,000,000 (including the new subscription), the entire new subscription will be invested in ClassI Units.The Investor’s existing Units (if any) will not be converted from ClassA or ClassC (as the case may be) to ClassI Units, but all subsequent subscriptions and exchanges made by such Investor will be for ClassI Units. ClassD eligibility is determined on both an individual FuturesAccess Fund and an overall FuturesAccess basis.For Investors whose initial subscription to any one FuturesAccess Fund equals or exceeds $5,000,000, the Investor will receive ClassD Units, where available, in that FuturesAccess Fund.If an Investor, whose FuturesAccess Investment in a particular FuturesAccess Fund is less than $5,000,000, makes an additional subscription or exchange into that FuturesAccess Fund which causes such Investor’s FuturesAccess Investment to equal or exceed $5,000,000 (including the new subscription or exchange), the entire new subscription or exchange into that FuturesAccess Fund will be invested in ClassD Units.The Investor’s existing Units in that FuturesAccess Fund will not be converted to ClassD Units, but all subsequent subscriptions or exchanges made by such Investor into the same FuturesAccess Fund will be for ClassD Units.However, notwithstanding the fact that an Investor’s FuturesAccess Investment in a particular FuturesAccess Fund equals or exceeds $5,000,000, if that Investor invests or exchanges into another FuturesAccess Fund in which such Investor’s FuturesAccess Investment is less than $5,000,000, such Investor will not receive ClassD Units in such other FuturesAccess Fund (except as described in the next paragraph). New Investors whose initial subscription equals or exceeds $15,000,000 will be issued ClassD Units in each FuturesAccess Fund in which they invest and which offers different Classes of Units, irrespective of whether such Investor’s FuturesAccess Investments in any one FuturesAccess Fund equals or exceeds $5,000,000.If an existing Investor whose FuturesAccess Investment is less than $15,000,000 makes an additional subscription immediately after which such Investor’s FuturesAccess Investment equals or exceeds $15,000,000 (including the new subscription), the entire new subscription will be invested in ClassD Units.The Investor’s existing Units will not be converted to ClassD Units, but all subsequent subscriptions and exchanges made by such Investor will be for ClassD Units. Subscriptions made to all FuturesAccess Funds are aggregated for purposes of determining whether an Investor will receive ClassI Units, and for purposes of determining whether an Investor’s subscriptions to multiple FuturesAccess Funds permit such Investor to receive ClassD Units. Prior to April1, 2006, Redemptions were not netted against subscriptions for purposes of determining ClassI or ClassD Unit eligibility.After April1, 2006, Redemptions are netted against subscriptions for purposes of determining ClassI or ClassD Unit eligibility.For subscriptions effective on or after April1, 2006, ClassD and ClassI eligibility will be determined not on the basis of aggregate subscriptions, but on the basis of an Investor’s total “FuturesAccess Investment” in FuturesAccess overall as well as, in the case of ClassD Units, a particular FuturesAccess Fund, as described above. Once an Investor is issued ClassI or ClassD Units, such Investor will continue to be issued ClassI or ClassD Units (as applicable) irrespective of the level of such Investor’s FuturesAccess Investment at any future date.However, if an Investor withdraws entirely from FuturesAccess or a particular FuturesAccess Fund and subsequently reinvests, such Investor’s ClassI and/or ClassD Unit eligibility will be determined from the date of such reinvestment as if the Investor had never previously participated in FuturesAccess or such FuturesAccess Fund. Merrill Lynch officers and employees invest in ClassI Units without regard to the $5,000,000 minimum FuturesAccess Investment requirement.Such exemption from the minimum FuturesAccess Investment requirement will not be generally available to other Investors. U.S. Investors FuturesAccess Program Subscription and Exchange Agreement S-4 Certain Merrill Lynch clients may invest in ClassI Units on different terms than those described herein, depending on the type of Merrill Lynch Account held by such clients.In addition, FuturesAccess Funds may from time to time offer to certain Merrill Lynch clients a customized Classof Units having different financial terms than those described herein, provided that doing so does not have a material adverse effect on existing Investors.Such customized Classes will generally be designated for Investors who are subject to additional fees on their investments in FuturesAccess Funds depending on the type of Merrill Lynch Account held by such Investors, but also may be so designated for other reasons. Although the Units of the Trend-Following Fund currently are not divided into Classes, amounts subscribed to or redeemed from the Trend-Following Fund will be included in the calculation of an Investor’s FuturesAccess Investment in determining such Investor’s class eligibility with respect to the other FuturesAccess Funds. Investors who are “Qualified Purchasers” (generally, individuals with $5,000,000 and entities with $25,000,000 of “Net Investments”) may also participate in HedgeAccess, which provides access to “hedge funds” (private investment funds which primarily trade securities).Investors who participate in both Programs may aggregate their investments in both Programs toward the minimum investment levels established for acquiring ClassI and ClassD Units established for HedgeAccess and vice versa.In deciding whether to aggregate investments, fiduciaries of IRAs and fiduciaries of plans that are subject to ERISA must ensure that such combination does not result in an act of self-dealing under the prohibited transaction provisions of Section4975 of the Code or Section406 of ERISA. The Exchange Privilege Subject to any restrictions imposed by the various FuturesAccess Funds (either temporarily or on an ongoing basis), Investors may generally exchange their Units in any FuturesAccess Fund for those of any other FuturesAccess Fund (subject to FuturesAccess Fund availability and Investor eligibility) as of the end of each calendar month on at least 10 days’ prior notice. Exchanges are generally made between Units of the same Class(except as described below) at Net Asset Value as of the effective date of the exchange.However, the Units of the Trend-Following Fund currently are not divided into Classes, and accordingly, Investors exchanging into the Units of the Trend-Following Fund will receive Units of a single Class.Amounts subscribed to or redeemed from the Trend-Following Fund will, however, be included in the calculation of an Investor’s FuturesAccess Investment in determining such Investor’s Classeligibility when exchanging Units of the Trend-Following Fund for Units of the other FuturesAccess Funds. An Investor exchanging ClassA, ClassC or ClassI Units in a FuturesAccess Fund for Units in another FuturesAccess Fund will generally receive Units of the same Classin such other FuturesAccess Fund.However, if an exchange brings an Investor’s FuturesAccess Investments in a particular FuturesAccess Fund to or over the $5,000,000 threshold, the entire exchange will be invested in ClassD Units.The Investor’s existing Units in such FuturesAccess Fund will not be converted to ClassD Units, but all subsequent subscriptions and exchanges by such Investor into such FuturesAccess Fund will be for ClassD Units. An Investor exchanging ClassD Units in a FuturesAccess Fund for Units in another FuturesAccess Fund will be issued ClassI Units in the latter if the Investor’s FuturesAccess Investments in the latter FuturesAccess Fund total less than $5,000,000 and such Investor’s FuturesAccess Investments in FuturesAccess overall do not equal or exceed $15,000,000.See the rules regarding exchanges of ClassD Units, discussed in the “Summary —
